Citation Nr: 1533761	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-14 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran had active service from February 1957 to December 1959.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current bilateral hearing loss and tinnitus were caused or aggravated by his service.  He contends that his military occupational specialty of Morse code interpreter caused him to experience acoustic trauma by way of beeping and other radio sounds.  He contends that he was also exposed to small arms fire.

The Veteran's service treatment records are unavailable.  The National Personnel Records Center confirmed in August 2011 that the records were destroyed in a 1973 fire at their facility.

The available post-service medical evidence includes VA treatment records beginning in 2007 showing that the Veteran suffered from bilateral hearing loss and tinnitus, and a July 2011 VA examination.  On VA examination, the Veteran was found to suffer from normal to profound sensorineural hearing loss bilaterally, with pure tone threshold values of 100 decibels in the left ear and 90 decibels in the right ear at 4000 Hertz.  On examination, the Veteran reported that following service, he had spent a few years doing factory work without ear protection, but that he had spent the rest of his career in a position without noise exposure.  He had no history of recreational noise exposure.  He reported tinnitus for over 30 years.  The examiner concluded that his tinnitus was related to his hearing loss.  The examiner stated, however, that because the service treatment records were unavailable for review, a conclusion as to the etiology of the Veteran's hearing loss could not be made without resort to mere speculation.

In February 2012, the Veteran submitted two lay statements from family members stating that upon separation from service, they noticed a difference in the Veteran's ability to hear.

The Board notes that the Veteran is competent to report symptoms capable of lay observation such as hearing loss and tinnitus.  It does not appear as though the 2011 VA examiner considered the Veteran's competent lay assertions concerning the onset of his hearing loss.  Thus, the examination is not adequate.  Given that the Veteran's service treatment records have been destroyed, but that he and his family have provided statements regarding the onset and continuity of his hearing loss and tinnitus, a new VA opinion should be obtained to consider such evidence.  The examination should also discuss the Veteran's profound high frequency bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the claims folder to the examiner who provided the July 2011 opinion (or another appropriate examiner if that examiner is unavailable) to provide an addendum opinion that addresses the current nature and likely etiology of the Veteran's bilateral hearing loss and tinnitus.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  Any indicated evaluations, studies, and tests should be conducted. 

If the examiner determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address the following question:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that any current diagnosed hearing loss and tinnitus had its onset in service or is otherwise related to noise exposure in service?

The VA examiner is requested to provide a thorough rationale for any opinion provided.  In providing the opinion, the examiner should address the Veteran's reports of noise exposure while interpreting Morse code and some exposure to small weapons fire, as well as statements by the Veteran's family attesting to the Veteran's hearing loss since service.  The examiner should also address whether the Veteran's profound high frequency hearing loss in an indication of exposure to acoustic trauma while in service.

The examiner is reminded that lack of a diagnosis of hearing loss in the Veteran's service treatment records is not fatal to his claims.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.
 
2.  Then readjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




